COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-16-00268-CV


LELAND TRAVIS KRUEGER                                                APPELLANT

                                         V.

LARISSA MELANIE KRUEGER                                                APPELLEE

                                     ------------

          FROM THE 442ND DISTRICT COURT OF DENTON COUNTY
                    TRIAL COURT NO. 2013-60925-393

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      On October 11, 2016, we notified appellant that his brief had not been filed

as required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R. App. P.

38.6(a). We stated we could dismiss the appeal for want of prosecution unless

appellant or any party desiring to continue this appeal filed with the court within

ten days a response showing grounds for continuing the appeal. See Tex. R.

App. P. 42.3. We have not received any response.


      1
       See Tex. R. App. P. 47.4.
      Because appellant’s brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

                                                   PER CURIAM

PANEL: WALKER, MEIER and GABRIEL, JJ.

DELIVERED: November 3, 2016




                                    2